DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 5/26/2022 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 appears to have a typographical error. Claim 6 recites “LDN-19318” however a search of the specification teaches that this should be LDN-193189 (pg. 42 parag. 68), thus Applicant should amend the term to include the missing number.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the BMP inhibitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The first recitation of BMP inhibitor occurs in claim 3 and it is suggested that the claim should be amended to depend from claim 3.

Claim 7 recites the limitation "the inhibitor of activin and TGF-β" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The first recitation of activin and TGF-β inhibitor occurs in claim 3 and it is suggested that the claim should be amended to depend from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Struder et al. (US 2013/0183674 A1).
	Regarding claims 1-3 and 5-9, Struder et al. teach a method of generating spinal cord neural stem cells (parags. 14 and 84) comprising culturing human ES or iPS cells (Abstract) in a stem cell appropriate medium (N2 medium, parags. 268) with dual SMAD inhibitors (parag. 7) comprising LDN-193189 and SB-431542 (parag. 133) and the caudalizing agent CHIR99021 (parags. 7)(see also parags. 63, 211 and 217).
	Regarding the limitation “whereby the neural stem cell are induced to have a spinal cord positional identity” it is interpreted that this is a contingent limitation as set forth in MPEP 2111.04, that is dependent on the method steps. Since Struder teaches the exact steps and factors as instantly claimed to practice the claimed method to produce spinal cord neural stem cells, this would also result in said cells having the recited positional identity as set forth in the whereby clause.
	Therefore the teachings of Struder clearly anticipate the invention of claims 1-3 and 6-9.
2111.04
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struder et al. (US 2013/0183674 A1) in view of Corral et al. (2017, Frontiers in Cell and Devl. Biol., Vol. 5(58), pgs. 1-18).
Regarding claims 1 and 5, Struder et al. teach a method of generating spinal cord neural stem cells (parags. 14 and 84) comprising culturing human ES or iPS cells (Abstract) in a stem cell appropriate medium (N2 medium, parags. 268) with dual SMAD inhibitors (parag. 7) comprising LDN-193189 and SB-431542 (parag. 133) and the caudalizing agent CHIR99021 (parags. 7)(see also parags. 63, 211 and 217).
Struder does not teach:
(i) using FGF2 and FGF8.

(i) Regarding using FGF2 and FGF8, Corral et al. teach:
a) “FGFs play important roles in cell survival and proliferation in many developmental contexts and in particular for neural stem cells and progenitors” (pg. 7 col. 2 lines 1-3), and
b) “The contribution of FGF to the control of proliferation in the spinal cord discussed above is restricted to cells before or at the onset of neurogenesis and could be equivalent to the ability of FGF2 and FGF8 in the telencephalon to maintain the proliferative symmetrical PP divisions of neuroepithelial cells before the onset of neurogenesis (Raballo et al., 2000; Storm et al., 2006; Maric et al., 2007; Rash et al., 2013). Interestingly, the analysis of the telencephalon of mutant mouse embryos has revealed additional requirements for FGF signaling in proliferation of neurogenic lineages at different steps. At the start of telencephalon neurogenesis, neuroepithelial cells transform into radial glial cells, which divide asymmetrically to generate another radial glia and a postmitotic neuron or a basal progenitor (Gotz and Huttner, 2005) and this transition is promoted by FGF10 (Sahara and O’Leary, 2009).” (pg. 8 col. 1 parag. 2 lines 1-15).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Struder regarding a method of generating spinal cord neural stem cells with the teachings of Corral regarding the role of FGF’s in neural stem cells development to arrive at the claimed invention. 
One of ordinary skill in the art would have been motivated to combine FGF-2 and FGF-8 of Corral with the method of Struder since Corral teaches that FGFs play important roles in cell survival and proliferation in many developmental contexts and in particular for neural stem cells and progenitors and that FGF2/8 have a role in the development of the spinal cord.
There would have been a reasonable expectation of success that the FGF2/8 of Corral would work in the method of Struder since Corral teaches that FGF’s have an important role in neural stem cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632